37 So. 3d 355 (2010)
Linda A. MARTIN, Appellant,
v.
UNEMPLOYMENT APPEALS COMMISSION, Appellee.
No. 5D09-3635.
District Court of Appeal of Florida, Fifth District.
May 21, 2010.
Rehearing Denied June 21, 2010.
Linda A. Martin, Port Orange, pro se.
Louis A. Gutierrez, Tallahassee, for Appellee.
PER CURIAM.
Linda Martin appeals an order of the Unemployment Appeals Commission affirming the appeal referee's finding that Ms. Martin voluntarily left her employment without good cause. As a result, she was denied unemployment benefits. We affirm.
Whether an employee left employment voluntarily and whether she did so without good cause are questions of fact. Brown v. Unemployment Appeals Comm'n, 820 So. 2d 457 (Fla. 5th DCA 2002). An appeal referee's factual determinations are ordinarily presumed to be correct. Smith v. Unemployment Appeals Comm'n, 823 So. 2d 873 (Fla. 5th DCA 2002). Thus, if there is substantial competent evidence in the record to support the appeal referee's findings, and in particular the finding that Ms. Martin voluntarily resigned from her employment without good cause, this Court must affirm. Brown, 820 So.2d at 458. We cannot reweigh the evidence.[1] Accordingly, we affirm.
AFFIRMED.
ORFINGER, TORPY and JACOBUS, JJ., concur.
NOTES
[1]  We are unable to review the testimony presented at the hearing as no transcript was furnished to us.